Citation Nr: 1134486	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-17 165	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for arthritis of fingers of right hand with tumor-type spur enlargement of bone of distal proximal phalanx of right thumb.

2.  Entitlement to a compensable disability rating for service-connected status post arthroplasty of right fifth toe.

3.  Entitlement to service connection for left hip disability, to include as due to service-connected status post arthroplasty of right fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION


The appellant served on active duty from June 1983 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for arthritis of fingers of right hand with tumor-type spur enlargement of bone of distal proximal phalanx of right thumb, assigning a noncompensable disability rating; denied entitlement to a compensable disability rating for service-connected status post arthroplasty of right fifth toe; and, denied entitlement to service connection for left hip disability.  A notice of disagreement was filed in August 2007, a statement of the case was issued in May 2008, and a substantive appeal was received in June 2008.


FINDINGS OF FACT

1.	The appellant in this case served on active duty from June 1983 to February 1999.

2.	On August 24, 2011, the Board was notified that the appellant died in July 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

CONTINUED ON NEXT PAGE...

ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


